Citation Nr: 1640711	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the residuals of a right parotidectomy.

2. Entitlement to service connection for human immunodeficiency virus (HIV).

3. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder with claustrophobia, bipolar disorder, and mood disorder.  

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to mustard gas exposure.

5. Entitlement to service connection for a myocardial infarction, to include the residuals therefrom.  

6. Entitlement to non-service connected pension benefits.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for HIV, COPD, myocardial infarction, right parotidectomy, anxiety disorder with claustrophobia, and bipolar disorder and denied entitlement to non-service connected pension benefits.  The Veteran filed a notice of disagreement (NOD) with that rating decision in December 2007.  A statement of the case (SOC) was issued concerning the service connection issues in June 2008, however, to date, an SOC has not been issued concerning the claim of entitlement to non-service connected pension benefits.  

The Board observes that the RO adjudicated the Veteran's psychiatric claim as 
entitlement to service connection for anxiety disorder with claustrophobia and for bipolar disorder.  The medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  In order to encompass the various, relevant diagnoses of record, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran requested a Board hearing in his July 2008 substantive appeal and requested a hearing before a decision review officer (DRO) in August 2008.  In August 2015, the Board remanded the case to fulfill the Veteran's hearing requests.  In July 2016, the Veteran's representative presented testimony at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In written statements received in August 2015 and January 2016 the Veteran appears to have raised the issues of entitlement to service connection for a right ankle condition, a right foot condition, and acid reflux.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R.         §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issues of entitlement to service connection for the residuals of a right parotidectomy, HIV, COPD, and a myocardial infarction and entitlement to non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's psychiatric disorder is not related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R.        § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by an April 2007 letter.  The case was last readjudicated in January 2012.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service private treatment records, records from the Social Security Administration (SSA) and lay statements.
  
The Board notes that the Veteran was not afforded a VA examination concerning his psychiatric disorder claim.  However, there is no competent and credible evidence that the Veteran experienced psychiatric symptoms during service, and there is no such evidence suggesting that the current psychiatric disorder is related to service.  The only evidence suggesting that the disorder is related to service are lay assertions that the Veteran experienced psychiatric symptoms since service and that his disorder is related to military pressures, but, as will be discussed, the Board finds that account to be not credible based on the Veteran's extensive reporting of in-service medical conditions but not psychiatric conditions, his relation of his psychiatric stressors to post-service events rather than to military service during private treatment, and the length of time between the asserted occurrence of the symptoms and his report of onset.  Accordingly, a VA examination is not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Concerning the Veteran's hearing requests, the Board observed in its August 2015 remand that although the Veteran is currently incarcerated, VA's duty to assist incarcerated Veterans requires it to tailor its assistance to meet peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Noting the Veteran's representative's July 2015 hearing request, the Board remanded the case to contact the facility in which the Veteran is incarcerated, and ascertain whether it was possible to hold a hearing using videoconferencing equipment or to have the Veteran escorted to the RO.  In an August 2015 letter, the Veteran stated that he did not want to be escorted to a hearing, and, in September 2015, a representative of the Veteran's correctional institution stated that the facility does not have the capabilities for videoconferencing.  In October 2015, the Veteran requested that the Board allow his representative to attend a hearing on his behalf, and a VLJ granted that motion.  In June 2016, the Veteran consented to a hearing being held on his behalf so long as his representative was present.  In July 2016, the Veteran's representative testified at a hearing before the undersigned VLJ.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran's representative provided testimony relevant to those elements.  As such, the Board finds that the Veteran's hearing requests have been satisfied, the duty to assist has been met, and that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

The Veteran contends that his psychiatric disorder is related to the pressures of military service, including mistreatment by superior officers.  He asserts that he first experienced mental health problems during service and that they have continued since.  The record also contains a statement from the Veteran's mother noting that the Veteran was a changed person after leaving the military, and that his psychiatric symptoms are the result of his service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various psychiatric conditions.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether the psychiatric disorder is related to service.

The service treatment records do not contain any complaints, treatment, findings or diagnoses consistent with a psychiatric disorder.  The STRs do contain complaints of lower leg pain and a right foot blister in April 1984, left ankle pain in August 1984, body aches and back pain in September 1984, a leg lump in November 1984, a gum abscess in July 1985, a stomachache in November 1985, headaches, dizziness, and malaise in March 1986 and October 1986, chest pain in October 1986, and testicle pain in November 1984, September 1985, and January 1986.  The Veteran's separation examination is not of record.

The Veteran's service personnel records note disciplinary actions leading to his December 1986 discharge.  Monthly counseling forms dated in June 1985, July 1985, and August 1986 noted that the Veteran received counseling for failing to timely report, complete assigned duties, and respond to constructive counseling.  In November 1986, he received a punishment of forfeiting pay, a reduction to Private 2nd Class, and 45 days extra duty for being absent without leave (AWOL) with intent to avoid field training exercises, disobeying a commissioned officer, and disobeying a non-commissioned officer.  Subsequently in November 1986 he was counseled for failure to report and for still wearing his previous rank.  In December 1986 he was discharged for failing to follow lawful commands, going AWOL, and violating military customs and courtesies.  

The first record of treatment for a psychiatric disorder is dated in December 1993.  The Veteran was admitted to Anderson Memorial Hospital, and he reported feeling anxious and depressed over the end of his marriage.  He remained in the hospital for six days and was discharged with a diagnosis of depression.  The Veteran did not relate his current feelings of depression to his military service.    

In June 1994 the Veteran sought treatment at Harris Psychiatric Hospital.  During an intake evaluation by a physician, the Veteran reported having a lot on his mind for the past couple of days and getting increasingly anxious and depressed.  He described multiple stressors including letting his mortgage payment lapse and not doing his job efficiently at his company.  He added that he had marital problems and problems concerning the custody of his children.  He also reported that he quit using alcohol six months ago and used marijuana and cocaine in the past.  A diagnosis of depression, not otherwise specified, was rendered.  The Veteran was admitted to the hospital for two days, and, during that time, he spoke about fear of losing his job and not being able to pay his mortgage.  His final treatment summary noted the Veteran's statements that he had many difficulties, including legal trouble, losing his house, and finding it difficult to concentrate on work.  His final diagnoses were alcohol and drug dependence by history, and personality disorder not otherwise specified.  Once again, the Veteran did not discuss his service during treatment, nor did he ascribe his psychiatric symptoms to service.  

In May 2003, the Veteran underwent an examination in connection with his claim for SSA benefits.  He reported that he was discharged from the Army because he "wouldn't do what they told me to do."  In describing his depression, he reported that he sought treatment 10 years ago for depression, and had suicidal thoughts at that time due to his son's sexual orientation.  He reported that he currently experiences insomnia and had been told that he has anger management problems and bipolar disorder.  The examiner noted diagnoses of mood disorder, not otherwise specified, personality disorder and generalized anxiety disorder.  He assigned a Global Assessment of Functioning (GAF) score of 54.  The Veteran did not state that he had experienced depression or other psychiatric symptoms since service nor did he report that his current feelings were related to the events of his service.  

After review of the record, the Board finds that service connection for a psychiatric disorder is not warranted.  

The Board finds that the probative evidence does not reflect that the Veteran experienced psychiatric symptoms in service and that those symptoms have continued since that time.  While the Veteran and his mother have reported throughout the course of the appeal that his psychiatric conditions began during service and have continued since, the Board finds that account to lack credibility.  The Board bases this finding on several factors.  First, given the Veteran's history of reporting medical conditions during service, including lower leg pain, right foot blister, left ankle pain, body aches, back pain, leg lump, gum abscess, stomachache, headaches, dizziness, and malaise, chest pain, and testicle pain, the Board finds that the absence of reports of psychiatric symptoms weighs against the likelihood that the Veteran experienced such symptoms during service.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Board finds his December 1993 and June 1994 reports associating his anxiety, depression, and other psychiatric symptoms with post-service matters including financial and familial issues rather than his in-service experiences to be highly probative, because these statements were made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Third, the Veteran did not place the onset of his psychiatric symptoms in service until filing his claim for VA benefits in 2007, over 20 years after service.  Additionally, the Veteran did not associate his psychiatric symptoms with service on the March 2003 SSA examination.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, given the differing reports throughout the decades, the Board finds the Veteran's and his mother's recent assertions of onset more than 20 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records and his reports to treating physicians.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Therefore, the Board finds that the Veteran's psychiatric symptoms did not manifest during service and continue since that time.  Moreover, although the Veteran's service personnel records show various disciplinary infractions, he has not asserted that those incidents are related to his psychiatric disorder, nor does the evidence reflect that they represent manifestations of such.

Even assuming, arguendo, that the Board were to find the Veteran's reports of the in-service onset of his psychiatric symptoms credible, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his current psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Similarly, to the extent that the Veteran's mother offered an opinion relating the psychiatric symptoms to service, the Board finds that she also has not shown that she has training sufficient to render such an etiology opinion.  Id. 

In short, the probative and persuasive evidence establishes that the Veteran's psychiatric disorder is not related to service or to any event of service.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, anxiety disorder with claustrophobia, bipolar disorder, and mood disorder, is denied.  


REMAND

The Board finds that the remaining service connection claims must be remanded to provide VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Turning first to the HIV claim, the Veteran claims that his HIV is related to service because he only engaged in risky sexual behavior during service, and that his condition level at the time of his diagnosis indicated that it was present for a long enough period to have occurred during active duty.  He maintains that the parotidectomy residuals are secondary to the HIV.

The Veteran's service treatment records include complaints of headaches, dizziness, body malaise, nausea, vomiting, and diarrhea in March 1986 and October 1986.  An upper respiratory infection was assessed.  Following service, a right submandibular area mass was noted in September 2005.  Physical examination revealed a right parotid tumor, and a parotidectomy was performed.  Subsequent testing conducted in October 2005 revealed a T-lymphocyte cell bearing CD4 receptor count (CD4 count) of 410 and a viral load of 15,020.  The laboratory results noted that the CD4 count was mildly decreased.  The Veteran was subsequently diagnosed as HIV positive.  

During a follow-up visit in December 2005, the Veteran reported that he had tested negative for HIV during military service in 1985 and that he had a bad flu about a year ago.  He reported his major exposure as heterosexual contact with numerous female partners.  The physician noted that with the current viral load of 15,000 and CD4 count of 410, the Veteran did not require anti-retroviral therapy at that time.  In June 2006, his CD4 count was noted as 285 and his viral load was noted as 72,253.  The Veteran identified his HIV risk as unprotected heterosexual sex.  Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met and the Veteran should be afforded a VA examination and opinion prior to adjudication of his HIV claim.  As the right parotidectomy residuals claim is inextricably intertwined with the HIV claim, it should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Concerning the COPD claim, the Veteran asserted that his COPD is related to exposure to chemical smoke grenades during basic training at Ft. Sill which led to his breathing problems.  His service treatment records contain an October 1986 complaint of difficulty breathing in association with chest pains.  A diagnosis of COPD was noted in October 2001, and his smoking history was described as 
two packs per day at that time and as three to four packs per day in March 2003.  A February 2005 treatment record noted an assessment of severe COPD/emphysematous change and continued tobacco abuse.  In August 2007, a department of defense memorandum noted that mustard gas was not used in the Ft. Sill Gas chamber; rather, tear gas was used.  Once again, the Board finds that a VA examination and opinion are warranted.

Addressing the myocardial infarction claim, the Veteran was treated for complaints of sternal chest pain for an unknown duration in October 1986.  During the onset of the pain he was unable to open his eyes due to burning and blacked out due to dizziness, and experienced right sided sternum pain and breathing difficulties.  His electrocardiogram (EKG) was within normal limits, and the pain was determined to likely be musculoskeletal in nature.  In August 1997, the Veteran reported chest pain and was admitted to a private hospital.  He reported that he had a similar pain for the month or so prior to admission, and attributed the pain to cigarette smoking.  The assessment was a significant inferior infarction.  In June 2003, a cardiac catheterization report revealed mild left ventricular systolic dysfunction but no coronary artery disease.  As the Veteran has asserted that he has suffered from heart problems since service, a VA examination should be scheduled.

The Board notes that the Veteran in this case is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  In this regard, if a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and/or transportation of the Veteran to a VA facility for examination is not available, other alternatives, however, must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1, Part III.iv.3.A.11.d.

Additionally, treatment records from Tyger River Correctional Institution should be obtained on remand.

Concerning the Veteran's claim of entitlement to non-service connected pension benefits, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the Veteran's appeal concerning entitlement to non-service connected pension benefits.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. 

3. Obtain any treatment records from Tyger River Correctional Institution.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Thereafter, contact the facility where the Veteran is incarcerated to schedule the Veteran for VA HIV, respiratory conditions, and heart examinations.  The AOJ should document all attempts to provide the Veteran with the examinations.  Those attempts should include (i) scheduling a VA or fee-basis examiner to conduct an examination of the Veteran at the correctional facility or (ii) transporting the Veteran to a VA facility for examination, and, if such methods are unavailable, (iii) scheduling the Veteran for an examination by prison clinicians.  

The claims file must be reviewed by the examiners in conjunction with the examinations.  All indicated tests should be conducted and the results reported.  The examiners should provide the following opinions:

a. For the HIV examiner, is it at least as likely as not (50 percent probability or greater) that Veteran's HIV had its onset during service or is otherwise related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's CD4 count of 410 and a viral load of 15,020 at the time of his original diagnosis in October 2005.

b. If it is at least as likely as not that the Veteran's HIV is related to service, is it as least as likely as not that the Veteran has residuals of a right parotidectomy that are related to the HIV?  Please explain why or why not.  

c. If it is not at least as likely as not that the Veteran's HIV is related to service, is it as least as likely as not that the Veteran has residuals of a right parotidectomy that are otherwise related to service?  Please explain why or why not.  

d. For the COPD examiner, is it at least as likely as not (50 percent probability or greater) that Veteran's COPD had its onset during service or is otherwise related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's October 1986 complaint of difficulty breathing in association with chest pains.

e. For the heart examiner, is it at least as likely as not (50 percent probability or greater) that Veteran's myocardial infarction, to include the residuals thereof is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's October 1986 in-service report of chest pains and his August 1997 myocardial infarction.  

A rationale for any opinions expressed should be      set forth.  If an examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

If, and only if, it is determined that the requested physical examinations cannot be accomplished, the AOJ should arrange for qualified clinicians to provide the opinions requested above based on file review only.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


